Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Net Income of $6.3 Million in the Second Quarter TORONTO, Aug. 7 /CNW/ - Kingsway Financial Services Inc. (TSE:KFS, NYSE:KFS) today announced its financial results for the second quarter ended June 30, 2008 (results are in U.S. dollars). The Company reported net income of $6.3 million or $0.11 diluted per share for the quarter, marking a significant improvement over the net loss of $34.4 million reported in the first quarter of 2008 but below net income of $41.7 million reported in the second quarter of 2007. Gross premiums written were $443.2 million, 16% lower than a year ago. The Company's securities portfolio continued to provide steady income despite challenging economic trends and volatile financial markets in the U.S. and Canada. Investment income, excluding net realized gains, was $33.6 million, virtually unchanged from a year ago. During the quarter, the investment portfolio produced net realized gains of $10.9 million which is net of an adjustment of $9.9 million for the write-down of securities held which were deemed to be other than temporarily impaired. Book value per share decreased 4% during the quarter to $15.49 (Cdn$15.80) as a result of the change in the market value of the securities portfolio which decreased book value by $0.81. Compared with the first quarter of this year, operating results improved despite challenging industry conditions. Quarterly results reflect improved reserving experience and the benefit of the termination of unprofitable programs since year-end. There was estimated net unfavourable reserve development of $7.3 million ($4.6 million in Canada and $2.7 million in the
